Citation Nr: 0842105	
Decision Date: 12/08/08    Archive Date: 12/17/08

DOCKET NO.  06-27 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability.

2.  Entitlement to service connection for bilateral hearing 
loss. 

3.  Entitlement to service connection for tinnitus.  

4.  Entitlement to service connection for a psychiatric 
disorder, other than post-traumatic stress disorder (PTSD), 
variably diagnosed as major depression, anxiety, and bipolar 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel 


INTRODUCTION

The veteran had active service from February 1980 to February 
1983, and from February 2003 to January 2004.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2005 rating decision by the 
Department of Veterans Affairs (VA), San Juan, the 
Commonwealth of Puerto Rico, Regional Office (RO). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

After a careful review of the record, the Board finds that a 
remand of the veteran's left knee, hearing loss, tinnitus, 
and psychiatric disorder claims is necessary.  Specifically, 
and for the following reasons, the Board believes that the 
veteran should be accorded VA examinations that address the 
nature, extent, and etiology of his left knee, hearing 
loss/tinnitus, and psychiatric disorder pathology.  To the 
extent that the veteran's hearing loss is found to have 
preexisted service, the examiner should also comment upon 
aggravation and/or worsening of such disorder due to service.  
As further outlined below, the examiner should have access 
to, and an opportunity to review, the veteran's claims folder 
in conjunction with the evaluations.  See 38 U.S.C.A. § 
5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2007); and 
McLendon v. Nicholson, 20 Vet. App. 79 (2006) (stipulating 
that VA's duty to assist veterans, pursuant to the VCAA, 
includes the duty to obtain a medical examination and/or 
opinion when necessary to make a decision on a claim).  


I.  Left Knee Disability: 

With respect to the claimed left knee disability, the veteran 
contends that he suffered a strain to the left knee after 
falling from the second floor of a ship in July 2003.  He is 
service connected for a low back condition as a result of 
that fall.  Service medical records (SMRs) do not 
specifically document the incident, but an October 2003 
radiological report does note that the veteran fell off of a 
ladder.  An "individual sick slip" from October 2003 
reveals left knee pain and notes that a lateral collateral 
ligament (LCL) sprain should be ruled out as a possible 
diagnosis.  A November 2003 sick slip shows a request for 
knee X-rays; however, there are no follow-up radiological 
reports with respect to the knee in the record. 

The first post-service complaints of left knee pain are 
recorded in VA treatment notes dated January 26, 2004, 
approximately 2 weeks after separation from service.  In 
October 2004, a VA general medical examination was conducted.  
Upon examination, the VA examiner specifically stipulated 
that a musculoskeletal evaluation should be performed and an 
expert opinion obtained with respect to the veteran's left 
knee condition.  No diagnosis was given at that time.  In 
November 2004, a second examination for the knee was 
conducted in conjunction with a spine examination.  However, 
the examiner only made specific findings as to the veteran's 
low back condition; there are no findings or comments related 
to the knee.  

Indeed, a complete review of the record reveals a marked 
history of left knee pain, spanning from October 2003 to the 
present.  In this case, a remand is appropriate for two 
reasons.  First, while the veteran currently complains of 
left knee pain, pain is not, in and of itself, a disability.  
See Sanchez-Benitez v. Principi, 259 F.3d 1356, 1361 (Fed. 
Cir. 2001) (absent a disease or injury incurred during 
service, the basic compensation statutes cannot be 
satisfied).  Thus, it is well-established that pain alone, 
without a diagnosed or identifiable underlying condition, 
does not constitute a disability for which service connection 
may be granted.  Therefore, an appropriate musculoskeletal 
examination must be scheduled to determine the underlying 
condition of the veteran's left knee pain.  

Second, based upon the above-noted medical evidence showing 
possible injury to the left knee (to include an LCL sprain) 
during service and consistent left knee pain just weeks after 
discharge from service, the Board finds that VA is required 
to provide the veteran with a medical examination and to 
request a medical opinion as to whether the current left knee 
condition, if such a condition is found, is related to 
service.  See McLendon, supra.  


II. Hearing/Tinnitus: 

With respect to the bilateral hearing loss and tinnitus 
claims, the veteran contends that these conditions were 
caused from exposure to combat noise while on active duty in 
2003.  A pre-second tour of duty audiometric examination from 
August 2000 shows findings representative of impaired hearing 
under 38 C.F.R. § 3.385.  A pre-deployment/entrance 
audiometric conducted in March 2003 reveals similar findings 
representative of impaired hearing bilaterally.  As such, 
hearing loss was noted upon entrance of his second term of 
active service, with respect to both ears. 

In addition, the post-service evidence, including a November 
2004 VA audiology examination, reflects a worsening in 
hearing acuity bilaterally and notes complaints of tinnitus.  
However, the claims folder does not contain a competent 
opinion addressing whether the bilateral hearing loss shown 
on the March 2003 audiological examination was aggravated by 
any period of active service.  Such an opinion is critical to 
the claim, and should be obtained.  See McLendon, supra.  


III. Psychiatric Disorder: 

With respect to the psychiatric disorder claim, the veteran 
contends that he has suffered from major depression since his 
deployment in June 2003.  He has sought both private and VA 
treatment for psychiatric complaints beginning in April 2004 
forward, with no documented complaints or treatment for 
depression while in-service.  Since separation from service, 
the veteran has received multiple diagnoses of major 
depression with psychotic features, PTSD, and anxiety.  Most 
recent medical documentation shows that the veteran has been 
hospitalized for and diagnosed with bipolar disorder.  See 
VAMC San Juan Hospitalization Report, May 2007.

Mental health practitioners who have diagnosed anxiety, 
depression, and bipolar disorders have not addressed the 
question as to whether such current disorders are causally 
related to the veteran's service.  Given that the veteran was 
treated for depression only a few months after separation 
from service and considering the current psychiatric 
diagnoses, the Board finds that a VA examination and medical 
opinion are necessary for the purpose of determining the 
nature and etiology of the veteran's psychiatric disorders.  
See McLendon, supra.

As noted above, the veteran has received other psychiatric 
diagnoses, to include PTSD.  The Board points out that the 
veteran's claim for entitlement to service connection for 
PTSD was previously denied pursuant to a September 2007 
rating decision; notice of the determination and his 
appellate rights were provided, and a timely appeal was not 
filed.  As such, the issue of entitlement to service 
connection for PTSD is not for consideration as part of the 
present appeal.  

Finally, as to all of the foregoing claims, ongoing medical 
records should also be obtained.  38 U.S.C.A. § 5103A(c) 
(West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 
(1992) (VA medical records are in constructive possession of 
the agency, and must be obtained if the material could be 
determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of records of any left 
knee and psychiatric/mental health 
treatment that the veteran may have 
received at the VA Medical Center in San 
Juan, the Commonwealth of Puerto Rico, 
since November 2006.  Associate all such 
available records with the claims folder.  

2.  Arrange for a VA examination to 
determine the nature, extent and etiology 
of any left knee disorder that may be 
present.  The claims file must be made 
available to the examiner.

Following a review of the relevant medical 
evidence in the claims file, the medical 
history (including that set forth above), 
and the results of the clinical evaluation 
and any tests that are deemed necessary, 
the examiner is asked to opine whether it 
is at least as likely as not (50 percent 
or more likelihood) that any current 
disorder of the left knee is causally 
related to the veteran's service, 
including the October 2003 diagnosis of a 
possible LCL strain to the left knee.

The examiner is requested to provide a 
rationale for any opinion expressed.  If 
the examiner finds it impossible to 
provide any part of the requested opinion 
without resort to pure speculation, he or 
she should so indicate.

3.  Arrange for a VA audiologist or 
comparably qualified examiner to review 
the claims folder and determine whether it 
is at least as likely as not that the 
veteran's hearing loss indicated upon 
entrance examination in March 2003 was 
aggravated (i.e., underwent a permanent 
increase in severity) as a result of any 
period of active service.  Any opinion 
should be accompanied by a clear rationale 
consistent with the evidence of record.  

With respect to the tinnitus claim, the VA 
audiologist should state whether the 
veteran currently has tinnitus, and if so, 
whether it is at least as likely as not 
that the condition was incurred as a 
result of the veteran's active service.  

The veteran's contentions as to in-service 
noise exposure, and any post-service noise 
exposure, should be considered (as to both 
hearing loss and tinnitus claims), along 
with the audiometric findings recorded 
prior to, and during service.  

4.  Arrange for a VA psychiatric 
examination to address the likely etiology 
of the veteran's current psychiatric 
disorders, other than PTSD, but including 
anxiety, depression, and bipolar disorder.  
The examiner must be provided with the 
veteran's claims file for review.

If the examination results in a 
psychiatric diagnosis or diagnoses, the VA 
examiner should offer an opinion as to the 
etiology of the psychiatric disorder(s), 
other than PTSD, to include whether it is 
at least as likely as not that any 
currently demonstrated psychiatric 
disorder(s) is/are related to the 
veteran's military service.	

5.  Upon completion of the above, 
readjudicate the issues on appeal and 
consider all evidence received since 
issuance of the most recent Statement of 
the Case.  If any benefit sought on appeal 
remains denied, the appellant and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


